Citation Nr: 1029357	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of right foot surgery.

2.  Entitlement to service connection for a spine injury, to 
include as secondary to a service-connected plantar callus of the 
right foot.

3.  Entitlement to service connection for an ulcer, to include as 
secondary to a service-connected plantar callus of the right 
foot. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right hip.

5.  Entitlement to an initial disability rating in excess of 
10 percent for tinea pedis. 

6.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for right hip 
degenerative joint disease, assigning a 10 percent evaluation, 
and tinea pedis, assigning a 10 percent evaluation; granted 
entitlement to individual unemployability; established basic 
eligibility to Dependents' Educational Assistance; continued a 
10 percent evaluation for left knee degenerative joint disease; 
denied service connection for a spine injury and an ulcer; and 
declined to reopen a claim of entitlement to service connection 
for residuals of a foot surgery.  In May 2007, the Veteran 
submitted a notice of disagreement with regard to the increased 
rating, service connection, and new and material evidence claims.  
He subsequently perfected his appeal in January 2008.  His case 
is currently under the jurisdiction of the VA RO in Wichita, 
Kansas.

To establish jurisdiction over the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of right foot 
surgery, the Board must first consider whether new and material 
evidence has been received to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed 
fully under the analysis section, new and material evidence has 
been received sufficient to reopen the claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of right foot surgery.

The issues of entitlement to service connection for an ulcer, to 
include as secondary to service-connected plantar callus of the 
right foot, entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of right foot surgery, entitlement to an initial 
disability rating in excess of 10 percent for degenerative joint 
disease of the right hip, and entitlement to a disability rating 
in excess of 10 percent for degenerative joint disease of the 
left knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of right foot 
surgery in June 2000 on the basis that the evidence failed to 
establish that VA medical care was the proximate cause of 
additional disability; the Veteran was properly informed of the 
adverse decision and his appellate rights, and he did not appeal.

2.  Evidence submitted subsequent to the RO's June 2000 decision 
bears directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of right foot 
surgery.

3.  The competent medical evidence of record does not indicate 
that the Veteran's spine injury is the result of a disease or 
injury in service or due to his service-connected plantar callus 
of the right foot.

4.  The Veteran's service-connected tinea pedis is manifested by 
dryness, cracking, and scaling of the skin, affecting 5 percent 
of his body, without the need for intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  The RO's June 2000 decision denying the Veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right foot surgery is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 
(2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right foot surgery has been submitted.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  A spine injury was not incurred in or aggravated by service, 
arthritis may not be presumed to be, and a spine injury is not 
proximately due to, the result of, or aggravated by a service-
connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

4.  The criteria for an initial disability rating in excess of 
10 percent for service-connected tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7813-
7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for compensation under 38 U.S.C.A. § 1151 
for residuals of right foot surgery, this application is being 
granted - as will be discussed in further detail in the following 
decision.  As such, the Board finds that any error related to the 
VCAA with regard to this application to reopen is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the Veteran's other claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claims, a letter dated in 
June 2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, the June 2006 letter informed the Veteran of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, Social Security 
Administration (SSA) records, and VA treatment records are in the 
file.  The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination 
for his spine injury in October 2006, and the results from that 
examination have been included in the claims file for review.  
The examination involved a thorough examination of the Veteran 
and an opinion that was supported by sufficient rationale, and is 
consistent with the other medical evidence of record.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the Veteran's claim of entitlement to service connection for a 
spine injury, to include as secondary to a service-connected 
plantar callus of the right foot.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his tinea 
pedis in October 2006.  The examiner reviewed the Veteran's 
claims file and provided a thorough physical examination.  Thus, 
the Board finds that the October 2006 examination is adequate for 
determining the disability rating for the Veteran's service-
connected tinea pedis.  See Barr, supra.

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected tinea pedis since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  Notably, in a May 2010 Informal Hearing 
Presentation, the Veteran's representative indicated that the 
Veteran's increased rating claim was fully developed.  He did not 
report that the Veteran's tinea pedis had worsened or that a new 
examination was necessary.  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.




II. Merits of the Claims

A. New and Material Evidence

The initial issue before the Board is whether new and material 
evidence has been received sufficient to reopen the Veteran's 
previously denied claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of right foot surgery.  After a 
review of the evidence of record, the Board finds that new and 
material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have determined 
in that regard is irrelevant.  See Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Here, the Veteran has previously sought compensation under 
38 U.S.C.A. § 1151 for residuals of right foot surgery.  He was 
originally denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of right foot surgery in a June 2000 RO 
decision.  He was notified of the denial and his appellate rights 
by a letter dated in July 2000.  The Veteran did not appeal this 
decision.

The basis for the RO's June 2000 denial of the Veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right foot surgery was that there the evidence did 
not establish that his VA right foot surgery proximately caused 
additional disability.  At the time of the June 2000 denial, 
statements from the Veteran, service treatment records, VA 
treatment records, and a March 2000 VA foot examination report 
were considered.  The June 2000 RO decision is the last final 
denial of this claim.

The new evidence submitted since the June 2000 denial of the 
Veteran's claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of right foot surgery consists of additional 
statements from the Veteran, updated VA treatment records, SSA 
records, and July 2002, April 2003, September 2004, and 
January 2008 VA examinations.

Significantly, VA treatment records from April and May 2002 
indicate that the Veteran experiences additional right foot 
disability, likely as a result of his VA surgery.  An April 2002 
treatment record states that the Veteran is experienced right 
foot pain of unknown etiology that could be secondary to scarring 
in the region of the VA surgery.  Additionally, May 2002 VA 
treatment records states that the Veteran has a deformity of the 
fifth metatarsal head and possible nerve damage that are probably 
related to his previous surgery.  As referenced above, at this 
juncture, the credibility of this evidence is to be presumed.  
See Justus, supra.  These treatment records indicate that VA 
medical care was a proximate cause of additional right foot 
disability for the Veteran, which relates to the reason for the 
previous final denial.  Thus, the Board concludes that this 
satisfies the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development is necessary.  This is detailed in 
the REMAND below.

B. Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury 
or disease occurred in service is not enough; there must also be 
a chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain diseases, such as arthritis, become manifest to 
a degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, or 
the result of, a service-connected disability.  See 38 C.F.R. § 
3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 39 C.F.R. 
§ 3.310(b) (2009); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, 
the record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); see also Allen, supra.

Initially, the Board notes that there is no indication that the 
Veteran was treated for or diagnosed with arthritis of the 
cervical or lumbar spine within a year of service so as to 
support a grant of service connection on a presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  As such, the Veteran is not 
afforded the presumption of service connection for arthritis of 
the spine.  See 38 C.F.R. § 3.307 (2009).

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
Board will proceed with a decision based on the holding in 
Combee.

A review of the medical evidence of record shows that the Veteran 
has a current spine injury.  The Veteran has sought treatment for 
back and neck pain on multiple occasions.  Additionally, an 
October 2006 VA examiner diagnosed the Veteran with degenerative 
arthritis and degenerative disc disease of the cervical and 
lumbar spine.  Thus, the first element of both Hickson and Wallin 
is met.

Additionally, a review of the Veteran's service treatment records 
shows that he was treated in January 1976 for complaints of back 
pain.  As such, the second element of Hickson is met.

Further, a review of the claims file indicates that the Veteran 
is service connected for a plantar callus of the right foot.  
Thus, the second element of Wallin is met.

The remaining question is whether a medical nexus exists between 
the Veteran's current arthritis of the spine and his in-service 
complaint of back pain or his service-connected plantar callus of 
the right foot.

The Veteran was afforded a VA examination in October 2006.  At 
that time, the examiner noted the Veteran's complaints of low 
back pain after discharge, beginning after a motor vehicle 
accident (MVA) in 1982.  Additionally, the examiner noted that 
the Veteran has been involved in additional MVAs since 1982.  He 
diagnosed the Veteran with cervical and lumbar degenerative 
arthritis and degenerative disc disease.  He concluded that the 
Veteran's low back and neck pathology were the result of his 
post-service MVAs.  Further, he specifically opined that the 
Veteran's spine injury was not secondary to his service-connected 
right foot symptomatology and not connected to his military 
service.  Although the examiner did not specifically state that 
the Veteran's back disability was not related to his single 
complaint of back pain in service, it is clear from his rationale 
- that the Veteran's back disability is the result of post-
service MVAs - that he also did not consider the back disability 
to be either directly or secondarily related to service.  As 
such, the medical nexus element is not met under either Hickson 
or Wallin.

As referenced above, the Board is aware that the Veteran may 
alternatively be granted service connection for a nonservice-
connected disability which is aggravated by a service-connected 
disability.  See Allen, supra.  However, the Board finds that 
there is no medical evidence to indicate that the Veteran's 
nonservice-connected back disability was aggravated by his 
service-connected right foot disability.  Although the 
October 2006 VA examiner did not specifically discuss 
aggravation, the Board finds that his language ruled out 
aggravation as well as direct causation.  Notably, the examiner 
stated that the Veteran's low back and neck pathology were the 
result of post-service MVAs and "would not be service-
connected."  In using such unqualified language regarding a 
connection to service or a service-connected disability, the 
Board finds that the examiner intended to discount any claim of 
aggravation of the nonservice-connected back disability by the 
service-connected right foot disability, in addition to any claim 
of direct causation.  Thus, service connection cannot be granted 
on the basis of aggravation of a nonservice-connected disability 
by a service-connected disability.

In this case, the only evidence which purports to relate the 
Veteran's back disability to his active military service or 
service-connected right foot disability consists of the 
statements of the Veteran and his representative.  However, it is 
now well established that laypersons, such as the Veteran and his 
representative, without medical training are not competent to 
relate those symptoms to a specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2009) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
While the Veteran can describe what he experiences, he is not 
able to provide competent evidence as to the etiology of his back 
disability.  His assertions are accorded less weight than the 
competent medical evidence, the October 2006 VA examiner's 
opinion, that is against his claim.  Competent evidence linking 
the Veteran's back disability to service or a service-connected 
disability is lacking in this case.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a spine injury, to include as secondary to 
a service-connected plantar callus of the right foot, must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).



C. Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected tinea pedis has been evaluated as 
10 percent disabling under Diagnostic Codes 7813-7806, effective 
January 31, 1998.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  See 38 C.F.R. § 
4.27 (2009).  Under Diagnostic Code 7813, dermatophytosis 
(ringworm: of body, tinea corporis; of head, tine capitis; of 
feet, tinea pedis; of beard area, tinea barbae; of nails, tinea 
unguium; of inguinal area (jock itch), tinea cruris) is rated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800), 
scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (Diagnostic Code 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2009).

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent 
evaluation is assigned for at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2009).

A 30 percent evaluation is assigned for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id.

A 60 percent evaluation is assigned for more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected; or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  Id.

As referenced above, the Veteran underwent a VA skin examination 
in October 2006.  The examiner noted the Veteran's complaints of 
dermatitis with greater flare-ups during the summer and in warm 
weather.  He noted the Veteran's reported daily use of a anti-
fungal cream, although this medication was not listed in his VA 
treatment records.  The Veteran denied any oral medications, 
intensive light therapy, side effects from treatment, or systemic 
symptoms.  The examiner observed onychomycosis of both great toes 
and dryess with some cracking and scaling on the skin of the 
soles and sides of the feet.  He did not observe any open or 
draining lesions or evidence of interdigital tinea pedis.  He 
estimated that 5 percent of the Veteran's body area was involved.

The medical evidence of record does not establish that the 
Veteran's service-connected tinea pedis warrants more than a 
10 percent disability rating.  The October 2006 VA examiner 
indicated that the Veteran's tinea pedis was limited to 5 percent 
of his body.  Additionally, there is no indication in the medical 
evidence that the level of involvement rises to 20 percent, even 
during flare-ups, to warrant a higher rating of 30 percent.  
Further, the Veteran denied using anything other than topical 
medication to treat his tinea pedis.  As such, an initial rating 
in excess of 10 percent cannot be granted under Diagnostic Code 
7806.

The Board has reviewed the remaining diagnostic codes relating to 
skin disabilities.  However, the claims folder contains no 
medical evidence indicating that the Veteran's skin disability is 
manifested by scarring, disfigurement, neoplasms, infection, or 
symptoms other than those discussed above.  As such, an increased 
rating cannot be assigned under Diagnostic Codes 7800-7805, 7807-
7815 or 7817-7833.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805, 7807-7815, 7817-7833 (2009).

Additionally, there is no evidence indicating that the severity 
of Veteran's tinea pedis has fluctuated throughout the appeals 
period to warrant staged ratings.  Thus, the assignment of staged 
ratings is not appropriate.  See Fenderson, supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected tinea pedis, the 
evidence of record does not reflect that the Veteran's disability 
picture is so exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The rating criteria for the Veteran's 
currently assigned 10 percent disability rating contemplate his 
level of symptomatology.  Specifically, the criteria account for 
the percentage of the body involved and any flare-ups.  As the 
Veteran's disability picture is contemplated by the rating 
schedule, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is not 
necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz, 
supra.


ORDER

As new and material evidence has been received sufficient to 
reopen the previously denied claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of right foot surgery, to 
this extent only, the appeal is granted.

Entitlement to service connection for a spine injury, to include 
as secondary to a service-connected plantar callus of the right 
foot, is denied.

Entitlement to an initial disability rating in excess of 
10 percent for tinea pedis is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to its adjudication of the Veteran's claims of 
entitlement to service connection for an ulcer, compensation 
under 38 U.S.C.A. § 1151 for residuals of right foot surgery, an 
initial disability rating in excess of 10 percent for 
degenerative joint disease of the right hip, and a disability 
rating in excess of 10 percent for degenerative joint disease of 
the left knee.

With regard to his claim of entitlement to compensation for his 
right foot disability under 38 U.S.C.A. § 1151, the Veteran 
contends that he experiences additional disability in his right 
foot as a result of a surgery that he had at the VA Medical 
Center in Fort Leavenworth, Kansas.  Therefore, he believes that 
compensation under 38 U.S.C.A. § 1151 is warranted.

In pertinent part, section 1151 provides for compensation for 
qualifying additional disability in the same manner as if such 
additional disability were service-connected.  A qualifying 
additional disability is one in which the disability was not the 
result of the Veteran's willful misconduct; and, the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran; and, the proximate cause of 
the disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or was the result of an event 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).

The Veteran underwent a VA examination for his right foot in 
March 2000.  The examiner concluded that the Veteran had a 
significant disability in his right foot as a result of the 
plantar keratosis or callus noted in service.  He also noted that 
this was not alleviated by a 1997 VA surgical procedure.  
However, the examiner did not provide an opinion as to whether 
the proximate cause of additional disability was the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  In light of 
this deficiency, the March 2000 VA examination is not adequate to 
render a decision on entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of right foot surgery.  See 
Barr, supra, at 311.

With regard to his claim of entitlement to service connection for 
an ulcer, to include as secondary to service-connected plantar 
callus of the right foot, the Veteran underwent a VA examination 
in October 2006.  At that time, the examiner diagnosed the 
Veteran with status upper gastrointestinal irritation and 
probably erosive ulcer from prolonged anti-inflammatory use.  He 
relied in part on the Veteran's own history and noted that this 
history was unclear.  Additionally, the Veteran's VA treatment 
records include other gastrointestinal diagnoses, including 
gastroesophageal reflux disease (GERD) and abnormal liver 
function.  There is no examination of record that clearly 
identifies what, if any, gastrointestinal disability the Veteran 
has and if it is related to the use of anti-inflammatory 
medication for a service-connected disability.  Furthermore, a 
review of the service treatment records shows that the Veteran 
complained of indigestion in August 1976.  However, the examiner 
did not address the issue of a direct connection between the 
Veteran's service and any gastrointestinal disability.  As such, 
the only examination of record - the October 2006 examination - 
is not adequate to render a decision on entitlement to service 
connection for an ulcer.  See Barr, supra.

Finally, with regard to the Veteran's claims of entitlement to 
increased ratings for his right hip and left knee, the Veteran's 
representative has alleged that the Veteran's disabilities have 
worsened since his last examination, nearly four years ago, and 
requested new examinations to determine his current level of 
disability.  See Informal Hearing Presentation, May 2010.  The 
duty to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green, supra.  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  See Schafrath, supra; see also 
38 C.F.R. § 3.327(a) (2009).  Therefore, the Board finds that new 
VA examinations are warranted in order to determine the Veteran's 
current level of right hip and left knee disability.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claims of entitlement to service connection 
for an ulcer, compensation under 38 U.S.C.A. § 1151 for residuals 
of right foot surgery, an initial disability rating in excess of 
10 percent for degenerative joint disease of the right hip, and a 
disability rating in excess of 10 percent for degenerative joint 
disease of the left knee must be remanded for new VA 
examinations.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated VA treatment records, 
covering the period from March 24, 2008, to 
the present, should be obtained and added to 
the claims folder.  If there are no updated 
VA treatment records, this should be noted in 
the claims file.

2.  Schedule the Veteran for an appropriate 
VA examination for his claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for 
residuals of right foot surgery.  The claims 
file should be provided to the examiner for 
review, and the examiner should note that it 
has been reviewed.  After reviewing the file 
and examining the Veteran, the examiner 
should render an opinion as to whether the 
Veteran currently has residuals of right foot 
surgery.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
residuals of right foot surgery were not the 
result of the Veteran's willful misconduct; 
were caused by hospital care, medical or 
surgical treatment, or examination furnished 
the Veteran; and, the proximate cause of the 
(additional) disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, 
or examination; or was the result of an event 
not reasonably foreseeable.  A complete 
rationale must be provided for any opinion 
offered.
      
It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
gastrointestinal symptoms.  The examiner must 
review pertinent documents in the Veteran's 
claims file in conjunction with the 
examination.  This must be noted in the 
examination report.

The examiner must state whether the Veteran 
has a current gastrointestinal disability 
and, if so, whether it is at least as likely 
as not that such a disability was caused or 
aggravated (permanently increased in severity 
beyond the natural progression of the 
disorder) by his active military service or 
any service-connected disability or treatment 
thereof, to include use of anti-inflammatory 
medication.  The examiner should provide a 
complete rationale for any opinion provided.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  Schedule the Veteran for a VA compensation 
examination(s) with an appropriate examiner(s) 
in order to determine the current severity of 
his service-connected right hip degenerative 
joint disease and left knee degenerative joint 
disease.  The claims folder must be made 
available to the examiner(s) for review of 
pertinent documents therein in connection with 
the examination.  The examination report must 
reflect that such a review was conducted.  All 
indicated studies should be completed.

5.  After completing the above actions and any 
other notification or development deemed 
necessary, the Veteran's claims of entitlement 
to service connection for an ulcer, 
compensation under 38 U.S.C.A. § 1151 for 
residuals of right foot surgery, an initial 
disability rating in excess of 10 percent for 
degenerative joint disease of the right hip, 
and a disability rating in excess of 
10 percent for degenerative joint disease of 
the left knee should be readjudicated.  If any 
of the claims remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, all issues properly on appeal should 
be returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


